Title: From George Washington to David Stuart, 28 March 1790
From: Washington, George
To: Stuart, David



Dear Sir,
New York March 28th 1790.

Your letter of the 15th enclosing the Act of Assembly authorising an agreement with Mr Alexander came to my hand in the moment my last to you was dispatched.
I am sorry such jealousies as you relate should be gaining ground, & poisoning the minds of the Southern people. But, admit the fact which is alledged as the cause of them, and give it full scope, does it amount to more than what was known to every man of information before, at, and since the adoption of the Constitution? Was it not always believed that there are some points which peculiarly interest the Eastern States? And did any one who reads human nature, & more especially the character of the Eastern people, conceive that they would not pursue them steadily by a combination of their force? Are there not other points which equally concern the Southern States? If these States are less tenacious of their interest, or, if whilst the Eastern move in a solid phalanx to effect their purposes, the Southern are always divided, which of the two is most to be blamed? That there is diversity of interests in the Union none has denied. That this is the case also in every State is equally certain—and that it extends even to Counties, can be as readily proved. Instance the Southern & Northern parts of Virginia—the upper & lower parts of So. Carolina &ca—have not the interests of these always been at varience? Witness the County of Fairfax, has not the interests of the people thereof varied, or the Inhabitants been taught to believe so? These are well known truths, and yet it did not follow that seperation was to result from the disagreement.
To constitute a dispute there must be two parties. To understand it well both the parties & all the circumstances must be

fully understood. And to accomodate differences good temper & mutual forbearance is requisite. Common danger brought the States into Confederacy, and on their Union our safety & importance depend. A spirit of accomodation was the basis of the present Constitution; can it be expected then that the Southern or the Eastern part of the Empire will succeed in all their Measures? certainly not. but I will readily grant that more points will be carried by the latter than the former, and for the reason which has been mentioned—namely—that in all great national questions they move in unison, whilst the others are divided; but I ask again which is most blameworthy, those who see & will steadily pursue their interests, or those who cannot see, or seeing, will not act wisely? and I will ask another question (of the highest magnitude in my mind) and that is, if the Eastern & Northern States are dangerous in Union, will they be less so in seperation? If self interest is their governing principle, will it forsake them, or be less restrained by such an event? I hardly think it would. Then, independent of other considerations what would Virginia (and such other States as might be inclined to join her) gain by a seperation? Would they not, most unquestionably, be the weaker party?
Men who go from hence without feeling themselves of so much consequence as they wished to be considered—disappointed expectants—and malignant designing characters that miss no opportunity to aim a blow at the Constitution, paint highly on one side without bringing into view the arguments which are offered on the other. It is to be lamented that the Editors of the several Gazettes of the Union do not more generally & more connectedly publish the debates in Congress on all great National questions that affect different interests instead of stuffing their papers with scurrility & malignant declamation, which few would read if they were apprised of the contents. That they might do this with very little trouble is certain. The principles upon which the difference in opinion arises, as well as the decision, would, in that case, come fully before the public, & afford the best data for its judgment.
Mr Madison, on the question of discrimination, was actuated, I am persuaded, by the purest motives; & most heartfelt conviction; but the Subject was delicate, & perhaps had better not have been stirred. The assumption of the State debts by the

United States is another subject that has given birth to long and laboured debates without having yet taken a final form. The Memorial of the Quakers (& a very mal-apropos one it was) has at length been put to sleep, from which it is not ⟨illegible⟩ it will awake before the year 1808. With much truth I am ⟨Sir⟩ Yr Affecte Hble ⟨Servt⟩

Go: Washington

